UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7702


DWIGHT DAVID LEWIS,

                  Petitioner - Appellant,

             v.

K. W. DAVIS, Warden,

                  Respondent – Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00441-JLK-MFU)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight David Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwight       David    Lewis       seeks      to     appeal      the       district

court’s order dismissing his 28 U.S.C. § 2254 (2000) petition as

successive.          The    order       is    not   appealable          unless      a    circuit

justice or judge issues a certificate of appealability.                                  See 28

U.S.C. § 2253(c)(1) (2000).                  A certificate of appealability will

not   issue    absent      “a    substantial          showing     of    the     denial       of    a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)         (2000).           A

prisoner      satisfies          this        standard       by     demonstrating             that

reasonable      jurists         would    find       that    any       assessment        of     the

constitutional        claims       by   the    district         court    is   debatable           or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We

have independently reviewed the record and conclude that Lewis

has not made the requisite showing.                          Accordingly, we deny a

certificate      of    appealability            and     dismiss        the    appeal.             We

dispense      with     oral      argument       because         the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED




                                               2